Weston J.
delivered the opinion of the court.
In determining whether the barn and shop in question belonged to the plaintiff, we must regard the levy of Brooks, upon the land ofhis execution debtor Jack, as having the same effect, as if the latter had passed the land to the former by deed. Jack was the owner of the buildings, as well as of the land ; and if he had conveyed the land by deed, without any exception or reservation, we entertain no doubt that the buildings thereon standing would .have passed. Land, says Coke, includeth all castles, houses, and other buildings ; so as passing the land or ground, the structure or building thereupon passeth therewith. Coke Lit. 4 a.
In certain cases, where land is leased, in favor of the lessee, for the benefit of trade, and to promote the purposes of justice, buildings erected by him are not considered as belonging to the *233owner of the soil ; bat as the personal property of the lessee, muí as .such removable by him. Erections of this sort standing on blocks, and not on permanent foundations iixed in the ground, are very generally regarded as the personal estate of the lessee. &nd, for the benefit of trade, his rights have been still further extended. In Penton v. Robart 2 East 88, he was held justified in removing a building of wood, erected by himself on a foundation of brick ; for the purpose of carrying on his trade.' But in Elwes v. Maw, 3 East 38, cited in the argument, a tenant in ag - riculture, having erected, at his own expense, several buildings for the accommodation of the farm, the court held that he could not remove them ; although he left the farm as he found it. In this case a distinction was taken between erections for the benefit of trade, and for the use of a farm. But there never could have been any question whether buildings, like those described in these cases, belonging to Hie owner of the land, would pass to ihe^’rantee by a conveyance of the land, upon which they were erected. The cases in which buildings erected by the lessee, are held to be personal properly, are exceptions to the general rule of law, by which they are regarded as real estate ; passing as such, by deed or devise of the land, and descending to the heir, as a part of the inheritance.
The levy, operating upon the buildings, as well as the land, it was not competent to show that the former was excepted, by parol testimony. This would be materially to vary and modify, by parol, the effect of written evidence, which by law is clearly inadmissible.
The opinion of the court is, that the evidence offered was properly rejected by the Judge ; and that there must therefore be ‘ Judgment on the verdict.